 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 565 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2004 
Mr. Weller (for himself, Mr. Hyde, Mr. Lantos, Mr. Bereuter, Mr. Gallegly, Mr. Gibbons, Mr. Baird, Mr. Ackerman, Mr. Bonilla, Mrs. Bono, Mr. Cannon, Mr. Crowley, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Franks of Arizona, Mr. Gingrey, Mr. Meeks of New York, Mrs. Napolitano, Mr. Nunes, Mr. Pombo, Ms. Ros-Lehtinen, and Mr. Toomey) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Condemning the terrorist bombing attacks in Madrid that occurred on March 11, 2004. 
 
Whereas on March 11, 2004, a violent, massive, and coordinated series of bombing attacks were directed against the commuter rail network in Madrid at the height of morning rush hour, marking one of the worst terrorist attacks in the history of the Kingdom of Spain; 
Whereas the cowardly attacks consisted of 10 bomb explosions at the Santa Eugenia and El Pozo stations in Madrid and aboard a train entering Madrid’s crowded central Atocha station; 
Whereas tragically at least 200 individuals were killed and at least 1,200 individuals were wounded in these attacks; 
Whereas Spanish authorities averted further casualties by successfully defusing three other bombs; 
Whereas Spain has been an ally of the United States in the global war on terrorism; 
Whereas the acts of murder committed on March 11, 2004, were cowardly and brutal manifestations of terrorism; 
Whereas the Government of Spain immediately condemned the terrorist attacks in the strongest possible terms and has vowed to bring the perpetrators of the terrorist attacks to justice at all costs; and 
Whereas the United States and Spain equally abhor and denounce these acts of terrorism: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest possible terms the terrorist bombing attacks in Madrid that occurred on March 11, 2004; 
(2)expresses its condolences to the families of the individuals murdered in the terrorist attacks, expresses its sympathies to the individuals injured in the attacks, and conveys its hope for the rapid and complete recovery of all such injured individuals; 
(3)expresses its condolences to the people and Government of the Kingdom of Spain for the losses they have suffered; and 
(4)expresses its solidarity with Spain and all other countries which stand united against terrorism and which work together to bring to justice the perpetrators of these and other terrorist attacks. 
 
